                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION


ROUNDABOUT WATERCRAFTS, LLC,

     Plaintiff,
v.                              Case No. 8:19-cv-1366-T-33SPF

ULTRASKIFF, LLC,

     Defendant.
______________________________/

                              ORDER

     This matter is before the Court on consideration of

Defendant Ultraskiff, LLC’s Motion for Costs and Attorney’s

Fees (Doc. # 24), filed on September 20, 2019. For the reasons

that follow, the Motion is denied.

I.   Background

     On June 5, 2019, Plaintiff Roundabout Watercrafts, LLC,

initiated   this    action   against   Ultraskiff,   seeking   a

declaratory judgment that it did not infringe Ultraskiff’s

‘487 patent by making, using, selling, or offering to sell

its own products. (Doc. # 2-1 at 5).

     On August 5, 2019, Roundabout’s attorney filed a motion

to withdraw, which this Court granted the next day. (Doc. ##

13, 14). The Court directed Roundabout to find new counsel by

August 27, 2019; it failed to do so. (Doc. # 19). The Court



                                1
then ordered Roundabout to show cause by September 6, 2019,

why the case should not be dismissed for failure to prosecute.

(Doc. # 19). Roundabout did not find substitute counsel by

September 6 and failed to make any submission in response to

the Court’s order. (Doc. # 22). Therefore, the Court dismissed

the case without prejudice on September 9, 2019. (Id.).

      On September 20, 2019, Ultraskiff filed its four-page

Motion, seeking $28,196.54 in attorney’s fees and costs.

(Doc. # 24 at 3). Roundabout has not responded to the Motion.

II.   Discussion

      Ultraskiff’s Motion is light on the law, and what little

law it cites is largely inapplicable. For example, Ultraskiff

argues that Federal Rule of Civil Procedure 54(b) entitles it

“to   its   costs   and    attorneys’    fees   for   defending    this

exceptional    case,      based   on    [Roundabout’s]   failure     to

prosecute.” (Doc. # 24 at 1). But Rule 54(b) has nothing to

do with attorney’s fees. Instead, that Rule sets out the

procedure for entry of partial final judgment. See Fed. R.

Civ. P. 54(b) (“When an action presents more than one claim

for relief — whether as a claim, counterclaim, crossclaim, or

third-party claim — or when multiple parties are involved,

the court may direct entry of a final judgment as to one or

more, but fewer than all, claims or parties only if the court


                                   2
expressly       determines    that   there    is    no   just   reason   for

delay.”).

        Ultraskiff may have intended to cite Rule 54(d). Under

Rule 54(d)(1), “costs — other than attorney’s fees — should

be allowed to the prevailing party.” Fed. R. Civ. P. 54(d)(1).

For purposes of Rule 54(d), “[a] defendant is a prevailing

party if the plaintiff achieves none of the benefits sought

in bringing its lawsuit. ‘If the case is litigated to judgment

on the merits in favor of the defendant, the defendant is the

prevailing party.’” Pickett v. Iowa Beef Processors, 149 F.

App’x 831, 832 (11th Cir. 2005)(quoting 10 Moore’s Federal

Practice, § 54.171[3][c][4] at 54–285). “The Supreme Court

has squarely held that there is a ‘prevailing party’ when

there     has    been     a   ‘material     alteration     of   the   legal

relationship of the parties.’” Miles v. State of California,

320 F.3d 986, 989 (9th Cir. 2003)(citation omitted).

        Ultraskiff is not a “prevailing party” in this action

because the case was dismissed without prejudice. See Adams

v. Monumental Gen. Cas. Co., 258 F.R.D. 576, 578 (M.D. Ga.

2009)(“A strong argument can be made that Defendant is not

the prevailing party for purposes of Rule 54(d)(1). . . .

Neither    party    prevailed     because    [the    primary]    claim   was

dismissed       without   prejudice.”).      Indeed,     Roundabout   could


                                     3
refile this action and ultimately succeed on its claim against

Ultraskiff. See Mitchell-Tracey v. United Gen. Title Ins.

Co., 839 F. Supp. 2d 821, 826–27 (D. Md. 2012)(“Here, the

dismissal of the common law claims was without prejudice, but

it was not voluntary. Still, it left the Defendants ‘at risk

of another suit on the same claim.’ . . . As the dismissal

left the Defendants vulnerable to a renewed action on the

same   claim   by    the   Plaintiffs,    the   Defendants   are     not

prevailing parties.” (citation omitted)). As a result, there

has not been a material alteration of the legal relationship

between the parties, and Ultraskiff is not entitled to costs

under Rule 54(d)(1).

       Ultraskiff’s    request    for    attorney’s   fees   fares    no

better. As an initial matter, Rule 54(d)(2) merely prescribes

the procedures for filing a motion for attorney’s fees. Fed.

R. Civ. P. 54(d)(2). It does not outline the types of cases

in which attorney’s fees may be recovered. Therefore, this

rule    does   not    establish    Ultraskiff’s       entitlement     to

attorney’s fees in this case.

       And while Ultraskiff cites McMahan v. Toto, 256 F.3d

1120, 1132 (11th Cir. 2001), as support for the proposition

that “[e]ntitlement to attorney’s fees is a substantive issue

that must be determined by reference to substantive law,”


                                   4
(Doc. # 24 at 3), Ultraskiff fails to cite any substantive

law establishing that it is entitled to attorney’s fees.

        Instead,       Ultraskiff      merely       hints    that     “exceptional”

cases warrant attorney’s fees. (Id. at 1, 3). Ultraskiff

claims     that    this    case       is    exceptional      because     Roundabout

“failed     to    respond       to    the     Court’s    orders       to:   1)   have

substitute counsel enter an appearance; and 2) show cause why

this case should not be dismissed. In fact, [Roundabout] has

failed to prosecute this case since initially filing its

complaint on June 5, 2019.” (Id.). But, again, Ultraskiff

fails      to   cite    any     case       law    regarding     when    a   case   is

exceptional such that attorney’s fees are appropriate.

        Based     on    the     Court’s          research,    it      appears    that

Ultraskiff intended to invoke 35 U.S.C. § 285, which applies

to patent cases and provides that “[t]he court in exceptional

cases may award reasonable attorney fees to the prevailing

party.” See also Medtronic, Inc. v. Mirowski Family Ventures,

LLC, 571 U.S. 191, 201 (2014)(explaining that attorneys’ fees

can   be    awarded      as    a     remedy      for   patent    infringement      in

exceptional cases).

        This    statute       falls    under      “Chapter      29.   Remedies     for

Infringement of Patent” and applies only to patent cases.

This case, however, is a declaratory judgment action that


                                             5
happens to seek a declaration regarding a patent. Ultraskiff

cites    no   authority   applying   Section   285   to   declaratory

judgment cases that relate to patents. Therefore, the Court

is not convinced that the “exceptional cases” standard under

Section 285 even applies in this declaratory judgment action.

        Even if Section 285 allowed for attorney’s fees in

exceptional declaratory judgment cases related to patent

infringement, the Court is not convinced that this case is

exceptional. An exceptional case “is simply one that stands

out from others with respect to the substantive strength of

a party’s litigating position (considering both the governing

law and the facts of the case) or the unreasonable manner in

which the case was litigated.” Octane Fitness, LLC v. ICON

Health & Fitness, Inc., 572 U.S. 545, 554 (2014). To determine

whether a case is exceptional, courts conduct a case-by-case

analysis that considers the totality of the circumstances.

Shipping & Transit, LLC v. 1A Auto, Inc., 283 F. Supp. 3d

1290, 1296 (S.D. Fla. 2017). A number of factors may be

considered, including, but not limited to, “frivolousness,

motivation, objective unreasonableness (both in the factual

and legal components of the case) and the need in particular

circumstances to advance considerations of compensation and




                                 6
deterrence.” Octane Fitness, 572 U.S. at 554 n.6 (quotation

marks and citation omitted).

        This analysis does not always result in an award of

attorney’s fees, and the moving party must establish its

entitlement to fees by a preponderance of the evidence. See

Shipping & Transit, LLC, 283 F. Supp. 3d at 1296 (explaining

that, in Octane Fitness, “the Court lowered the requisite

evidentiary standard for proving an ‘exceptional’ case from

clear     and    convincing    evidence       to    a    preponderance     of

evidence”). Indeed, many courts have declined to award fees

after conducting this totality of the circumstances analysis.

See, e.g., Checkpoint Sys. Inc. v. All-Tag Sec., S.A., 858

F.3d     1371,    1366-77     (Fed.       Cir.     2017)    (holding     that

infringement claims were reasonable because, among other

things, the claims were not made in bad faith); Freedom Sci.,

Inc. v. Enhanced Vision Sys., Inc., No. 8:14-cv-1229-T-36JSS,

2016 WL 2865353, at *3 (M.D. Fla. May 17, 2016)(declining to

award attorney’s fees after finding that, although counsel’s

conduct was undesirable, the claims were not frivolous and

counsel’s conduct was not unreasonable enough to warrant a

finding    of    exceptionality);         Commonwealth     Labs.,   Inc.   v.

Quintron    Instrument      Co.,   Inc.,     No.   14-20083-CV,     2015   WL

11216332, at *7 (S.D. Fla. July 20, 2015)(finding that the


                                      7
limited record in that case showed that plaintiff acted in

good faith and so attorney’s fees were not warranted), report

and recommendation adopted, No. 14-CV-20083, 2015 WL 11216331

(S.D. Fla. Aug. 14, 2015). Whether the case is exceptional is

ultimately left to the Court’s sound discretion. Shipping &

Transit, 283 F. Supp. 3d at 1297.

       Ultraskiff has not provided any evidence to support its

contention that this is an exceptional case, nor has it cited

any cases with similar facts in which attorney’s fees were

granted. Without such support, the Court is not convinced

that   Roundabout’s   failure    to   obtain   substitute   counsel

establishes that this case was frivolous or unreasonable.

Thus, Ultraskiff’s Motion is denied.

       Accordingly, it is now

       ORDERED, ADJUDGED, and DECREED:

       Defendant   Ultraskiff,   LLC’s   Motion   for   Costs   and

Attorney’s Fees (Doc. # 24) is DENIED.

       DONE and ORDERED in Chambers in Tampa, Florida, this

26th day of November, 2019.




                                 8
